FILED
                            NOT FOR PUBLICATION                            APR 13 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50097

               Plaintiff - Appellee,             D.C. No. 3:13-cr-03341-LAB

  v.
                                                 MEMORANDUM*
IVAN DE JESUS LOPEZ-ILUSTRE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Ivan De Jesus Lopez-Ilustre appeals from the district court’s judgment and

challenges the 72-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 & 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lopez-Ilustre contends that the district court procedurally erred by failing to

award him a mitigating role adjustment under U.S.S.G. § 3B1.2. We review the

district court’s interpretation of the Sentencing Guidelines de novo, its application

of the Guidelines to the facts of the case for abuse of discretion, and its

determination that a defendant was not a minor participant for clear error. See

United States v. Hurtado, 760 F.3d 1065, 1068 (9th Cir. 2014).

      Contrary to Lopez-Ilustre’s argument, the record shows that the district court

properly applied the Sentencing Guidelines and our precedent, basing its denial of

the adjustment on the totality of the circumstances and a comparison of Lopez-

Ilustre’s culpability to that of other individuals in the smuggling operation. See

U.S.S.G. § 3B1.2 cmt. n.3(A), (C); Hurtado, 760 F.3d at 1068-69. The district

court appropriately required Lopez-Ilustre to establish his eligibility for the

mitigating role adjustment by a preponderance of the evidence. See United States

v. Zakharov, 468 F.3d 1171, 1181 (9th Cir. 2006). Moreover, the district court did

not clearly err in denying the mitigating role adjustment when Lopez-Ilustre

smuggled a significant quantity of a dangerous drug, was promised compensation

for his services, and used a vehicle registered in his own name to commit the

offense. See Hurtado, 760 F.3d at 1069.




                                           2                                      14-50097
      Lopez-Ilustre also argues that his sentence is substantively unreasonable

because it does not reflect his true culpability. The district court did not abuse its

discretion in imposing Lopez-Ilustre’s sentence. See United States v. Rodriguez-

Castro, 641 F.3d 1189, 1194 (9th Cir. 2011). The below-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) factors and the totality

of the circumstances. See id.

      AFFIRMED.




                                           3                                     14-50097